DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-19 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the following invention:
Regarding claims 1-7, the primary reason for allowance is the inclusion of particularly the limitation of an image recording apparatus including a controller configured to in a case that the obtained second identification information is same as the first identification information stored in the memory, the controller is configured to determine whether the minimum margin value stored in the memory is smaller than a threshold value or not, and then: in a case that the minimum margin value is smaller than the threshold value, the controller is configured to derive, by the sensor, an edge position in the second orientation of the sheet being conveyed by the conveyer, and then execute ejection of ink from the plurality of ejection ports based on the derived edge position in the second orientation of the sheet and the image-to-be-recorded; and in a case that the minimum margin value in not smaller than the threshold value, the controller is configured to execute the ejection of the ink from the plurality of ejection ports based on the image-to-be-recorded without deriving the edge position in the second orientation of the sheet being conveyed by the conveyer. Applicant disclosed 
Regarding claims 8-16, the primary reason for allowance is the inclusion of particularly the limitation of an image recording apparatus including a controller configured to in a case that the specifying information is not stored in the memory, the controller is configured to execute a detecting processing of detecting the edge position of the sheet by the sensor; and the specifying information is information based on first identification information and a minimum margin value, the first identification information being information for identifying a recorded image having been recorded on a recording surface of the sheet, the minimum margin value being a minimum value of image margins, along the second orientation, of a plurality of partial images obtained by dividing the recorded image in the first orientation. Applicant disclosed such image recording apparatus suppresses situation that margin information received after the completion of the cueing processing indicates a further smaller margin width, the timing of ejecting the ink, ink ejection timing, becomes inappropriate and the image is recorded on the sheet while being lopsided to or deviated closer to one side in the main scanning direction. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Regarding claims 17-19, the primary reason for allowance is the inclusion of particularly the limitation of an image recording apparatus including controller configured to execute a first determining processing of determining whether or not information based on first identification information and a minimum margin value is stored in the memory, the first identification information being information for identifying a recorded image having been recorded on a recording surface of the sheet, the minimum margin value being a minimum value of image margins, along a second orientation intersecting the first orientation, of a plurality of partial images obtained by dividing the recorded image in the first orientation, and in a case that the information based on the first identification information and the minimum margin value is not stored in the memory, the controller is configured to execute a detecting processing of detecting the edge position of the sheet by the line sensor. Applicant disclosed such image recording apparatus suppresses situation that margin information received after the completion of the cueing processing indicates a further smaller margin width, the timing of ejecting the ink, ink ejection timing, becomes inappropriate and the image is recorded on the sheet while being lopsided to or deviated closer to one side in the main scanning direction. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not teach the above claimed invention:
 	Nakazawa et al. (US 2012/0243005) teaches an image recording apparatus (fig.1) including a conveyer (14); a platen (5); a sensor (20); a recording head (2); controller (9). However, Nakazawa et al does not teach controlling configured as claimed in the above limitations.
Zaizen et al. (US 2019/0232686) teaches an image recording apparatus (figs.1-3) including a conveyer (31); a platen (6); a sensor (21,22); a recording head (3); controller (400). However, Zaizen et al does not teach controlling configured as claimed in the above limitations.
Mizuno (US 2007/0216718) teaches an image recording apparatus (figs.1-3) including a conveyer (53,54); a platen (52); a sensor (34,322,311,312); a recording head (62); controller (100). However, Mizuno does not teach controlling configured as claimed in the above limitations.

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853